Citation Nr: 0206623	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  96-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 decision by 
the Department of Veterans Affairs (VA) Portland Regional 
Office (RO), which denied service connection for cervical 
spine disability.

The case was remanded by the Board in July 1997 and February 
1999 for the purpose of further development of the evidence.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
chronic cervical spine disability is not related to any acute 
in-service neck injury; there is clear and convincing 
evidence demonstrating that his current chronic cervical 
spine disability is not linked to any combat-related, in-
service neck injury.  


CONCLUSION OF LAW

The veteran's chronic cervical spine disability was not 
incurred in or aggravated by his active military service.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113, 1154(b) (West 1991);  38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has recently been a significant 
change in the law with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

VCAA provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  In this case, the Board 
concludes the discussions in the rating decision, the 
Statement of the Case, and Supplemental Statements of the 
Case (the most recent having been issued in February 2002), 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

VCAA also requires VA to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  In this case, the RO 
has made repeated attempts to obtain the veteran's service 
medical records, but with limited success.  Some additional 
post-Vietnam records were obtained as a result of these 
efforts, but the service department has been unable to 
provide the service medical records for the veteran's period 
of service in Vietnam.  This is problematic, since the 
veteran's claimed neck injury and initial treatment for the 
injury took place in Vietnam.  Repeated attempts to obtain 
these records have failed, and it is now reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3) (West 1991 & Supp. 2001).  The pertinent 
identified VA and private clinical records have been obtained 
and associated with the claims folder.  

Many of the veteran's contentions are rendered not credible 
by the record.  For reasons discussed in the analysis section 
below, his contention of treatment for and complaints of 
continuous neck disability from the date of his service 
separation forward are not believable.  There is no 
reasonable possibility of substantiating these contentions 
because there is no reasonable possibility that they are 
true.

In light of the foregoing, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims.  38 U.S.C.A. §§ 5103, 5103A 5107(a) (West 1991 
& Supp. 2001).  No useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Factual Background

The veteran had service in Vietnam from May 1969 to November 
1970.  He reports he sustained a neck injury during combat in 
Vietnam that he believes was the onset of his current 
cervical spine disability.  He currently has degenerative 
joint disease of the cervical spine and bulging cervical 
discs, with pathology at the C3 to C7 levels.  The C6-7 
vertebrae were fused surgically in December 1998.

He maintains that he injured his neck due to falling on his 
head, and injured his hand as well, during a blast while in 
combat in Vietnam.  He contends that he was awarded a Purple 
Heart as a result of the incident during which the neck and 
hand injuries occurred.  The veteran's DD Form 214 confirms 
that he was awarded the Purple Heart Medal.  There is no 
evidence to rebut his contention that he injured his neck 
during this incident.

As discussed above, after multiple attempts, the RO has been 
unable to locate the veteran's service medical records for 
his period of service in Vietnam.  However, service medical 
records for the periods of service before and after his 
Vietnam service are in the claims file.

Clinical evaluation of the spine and other musculoskeletal 
systems was normal at the time of the veteran's November 1968 
service entrance examination.

Service medical records show that in July 1971, the veteran 
was seen for complaints of back trouble.  He had pain in the 
rhomboid area since jumping from a first story window the 
night before he sought treatment.  On physical examination, 
he was described as having a full range of motion.  No 
further treatment is recorded for any back or spine injury.

On service discharge examination, a clinical evaluation of 
the veteran's spine and musculoskeletal system was normal.  

During a May 1972 VA medical examination, the examiner noted 
by history that the veteran apparently had back trauma 
following a fall, and stated that this was checked out by 
medical experts and also by X-ray and that there was no 
abnormality noted.  On clinical evaluation at the May 1972 VA 
examination, the veteran exhibited normal range of motion on 
routine test exercises.  There was no evidence of any 
musculoskeletal back abnormality noted by the examining 
physician.  X-ray studies in conjunction with the May 1972 VA 
examination showed increased lordosis with associated 
kyphosis of the dorsal spine representing a swayback axis 
which may predispose toward postural strain - otherwise 
negative study.  No arthritic changes were visualized.  

In June 1972, the RO denied service connection for a back 
condition on the ground that no back condition was found at 
the time of the veteran's May 1972 VA medical examination.

In August 1981, the veteran requested the RO to reopen his 
claim of service connection for "my back condition which was 
caused by the explosion of a rocket in Vietnam at the same 
time I was wounded in the left hand."  He requested that 
records be searched for the General Order awarding him a 
Purple Heart, which he believed might substantiate his 
injury.

In September 1981, the RO informed the veteran that service 
medical records revealed he was treated for back trouble in 
1971, but that a back condition was not found on the 
examination in May 1972.  The RO requested in its September 
1981 letter that the veteran furnish the names and addresses 
of hospitals and/or doctors rending treatment as nearly as he 
could remember.  The claims file contains no response to this 
letter.  The Board notes that the above cannot be reasonably 
construed as a claim for cervical spine or neck disability, 
but is rather one for back disability; thus, it is unrelated 
in subject matter to the current claim. 

In January 1994, the veteran filed application for service 
connection for a neck injury, claimed to have been sustained 
on August 12, 1969 in Vietnam.  This is the claim now before 
the Board.

February 1991 records of VA treatment show treatment for neck 
pain.  Clinical findings were minimal and the diagnosis was 
muscle strain.  In May 1991, marked disc asymmetry was noted.  
After further treatment, a November 1991 MRI showed 
degenerative disc disease at C4-5 and C 5-6 and associated 
upper extremity neuropathy was diagnosed.  VA treatment for 
neck disability continued through August 1994, but a detailed 
review of the extensive treatment notes reveals no notation 
of an in-service neck injury or chronic neck trouble since 
service until an August 1993 VA physical therapy intake 
session, at which time the veteran gave a history of injuring 
his neck when he was blown off a bunker in August 1969.  The 
veteran said he worked as a carpenter after service and used 
Workman's Compensation to get treatment for neck pain and saw 
a chiropractor as often as he was financially able over the 
prior 24 years.  Consistent with this history, the physical 
therapist diagnosed cervical spine myofascitis with chronic 
neck pain of 24 years' duration.

In September 1994, the veteran wrote that he was presently 
being seen at the neurosurgery department at the VA hospital 
for the "same injury other private doctors have treated me 
for."  He further asserted that in 1971, immediately 
following his discharge, he visited the VA outpatient clinic 
in Long Beach, California.  He wrote that he was turned down 
"on treatments or claims" because his medical records from 
Vietnam had been lost.  He emphasized that he had a Purple 
Heart related to his injury and that this was listed on his 
DD Form 214.  He also wrote that at one time he used a 
company's Workman's Compensation to pay for some care.

In October 1994, a private chiropractor stated that he had 
treated the veteran since 1981 for multiple musculoskeletal 
complaints, including low back, neck, and mid-back pain, 
headaches, and numbness and tingling in his upper 
extremities.  He noted a worsening of the upper extremity 
complaints in 1992, and that a VA MRI scan and neurological 
evaluations confirmed degenerative joint disease of the 
cervical spine.  The diagnoses included progressive 
degenerative joint disease of the cervical spine with 
bilateral brachial nerve root irritation causing numbness and 
tingling in to the bilateral upper extremities.  

In February 1998, another private chiroctor wrote that he 
recalled taking care of the veteran.  He believed this was 
for a cervical spinal problems, particularly subluxation of 
C1-2 veterebra.  He wrote that unfortunately he did not have 
any of the veteran's records because he disposed of records 
after 10 years in the archives of inactive files.  He also 
believed that it was in the early to mid 1970s that he 
provided care for the veteran.  

During RO hearings in June 1996 and April 1998, the veteran 
testified that at his May 1972 VA examination, the examiner 
declined to find any abnormality of the spine because the 
veteran's in-service "buddies" had lost his medical 
records.  The veteran stated that he wanted to punch the 
examiner out, after the examiner said "that's your buddies 
for you."  The veteran pointed toward his Purple Heart as 
corroborating his in-service neck injury.  He also alluded to 
the incident, documented in his existing service medical 
records, in which he jumped out of a first story window, and 
another incident in which he hurt his neck on a truck 
tailgate.  He contended these two injuries also contributed 
to his current neck disability.  He said that as a layperson, 
did not appreciate the difference between a cervical spine 
disability and low back disability at the time of his earlier 
claims and examinations, and that is why he only made 
reference to a "back" disability.

An October 1998 private psychological assessment includes a 
conclusion that the veteran had a history of pain and 
physical limitations, in part caused by hard physical labor 
throughout his life and in part caused by an injury he 
suffered in Vietnam.  The report includes a history, given by 
the veteran, of a history of neck injuries as a result of 
being blown off a bunker in Vietnam, and of a knee injury 
that he reported he thought was from "my neck difficulties 
and back problems and from working on staircases all of my 
life."

A December 1998 private surgical procedure report and 
associated magnetic resonance imaging (MRI) studies, show 
that the veteran had surgery for a herniated cervical disk, 
C6-7.  The disc was grossly removed and the nerve root 
decompressed.  

In April 1999, the veteran stated, in response to an RO 
inquiry, that he had no claim information on Workman's 
Compensation.  He wrote that "I can only say that I worked 
for a company . . . in Corona, California, immediately after 
discharge and through the 70's.  Workmens Comp claims were 
around '72 '73 '74 '75 '76."

During May 2000 VA medical examination, the veteran gave a 
history of a grenade launcher exploding next to him in August 
1969.  He said he was propelled back and upwards about eight 
feet, landing on his head, and injuring his neck and back.  
He said he was evaluated by a medic after the injury.  The 
May 2000 VA medical examiner noted that the medical record 
(the records of any in-service injury) were unavailable, but 
that the service medical records did show that he experienced 
some mid-back pain in 1971 after jumping out of a first floor 
window.  The examiner noted that the veteran was also 
evaluated six months following discharge complaining of low 
back pain in relation to a grenade launcher explosion.  
According to the examiner, a "poor" post-service VA 
examination noted normal range of low back motion; no other 
parameters were stated.  By history, since the incident, the 
veteran had intermittent neck pain, moderate mid-back pain, 
and mild low back pain.  He had anterior cervical surgery in 
December 1998.  

Physical examination in May 2000 revealed a 6 cm scar over 
the right anterior neck.  Detailed physical findings included 
mild muscle atrophy over the right biceps and triceps 
musculature, mild muscle spasm over the cervical and lumbar 
areas, and severe spasm over the mid-thoracic area.  There 
was severe thoracic kyphosis, tenderness over the rhomboid 
musculature bilaterally on palpation, and no tenderness over 
the neck or lower back on palpation.  

Cervical spine X-ray studies showed that there had been a 
cervical fusion of the C6-7 disc space and solid-appearing 
fusion of the C6 and C7 vertebral bodies.  Alignment was 
normal.  The diagnoses were status post cervical diskectomy, 
C6-7, with chronic neck pain, radiculopathy, and 
parasthesias, right arm; thoracic kyphosis with chronic mid 
back pain; and degenerative joint disease of the lumbosacral 
spine.  

Analysis

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Where a veteran served 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether a claim of service connection is 
warranted, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.102 (2001).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Service connection of such disease or injury 
may be rebutted by clear and convincing evidence to the 
contrary.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, the Board presumes that the veteran experienced 
a neck injury during the combat blast for which he received a 
Purple Heart Medal, even though there is no official record 
of such incurrence or aggravation.  38 C.F.R. § 1154(b).  The 
veteran is competent to state that he injured his neck, but 
is not competent to relate any in-service injury to a current 
neck disability.  While he is competent to provide testimony 
as to neck symptoms, or other matters within his personal 
observation, since he is not a medical professional he is not 
competent to state that the underlying pathology of any 
current neck disability was incurred during his period of 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board assigns no probative value to the 
veteran's assertions in this regard.  

The Board acknowledges the February 1998 letter from a 
private chiropractor to the effect that he recalled taking 
care of the veteran for subluxation of C1-2 vertebra in the 
early to mid 1970s; however, this letter is of little 
probative value as the chiropractor indicated that he 
recalled the foregoing from memory, having treated the 
veteran over 20 years earlier, and although he had disposed 
of the records, he "believed" that this was for a cervical 
spine problem; he claimed to have recalled the specific 
vertebra treated, and he "believed" that this was in the 
early to middle 1970s.  The Board declines to afford much if 
any evidentiary weight to this chiropractor's purported 
beliefs, a highly equivocal term when read in the context of 
the letter, decades removed from the dates of treatment, and 
with no other substantiation offered to support his 
assertions.  In comparing the veteran's November 1997 release 
authorizing the release of records of treatment, the 
chiropractor did little more than parrot in medical terms the 
information provided by the veteran on the release form, 
namely that he received treatment from "72? --77?" for 
"upper cervical adjustments, nerve problems."  It appears 
to the Board that the chiropractor concerned merely dashed 
off a handwritten note, repeating what the veteran had 
provided in the release form, perhaps as a courtesy.   

Even if the Board were to find the February 1998 letter 
credible (and the Board does not so find), there would still 
be the problem that the veteran apparently filed worker's 
compensation claims in the 1972-78 time frame, perhaps or 
perhaps not related to his neck, raising the possibility that 
any treatment for neck disability by the chiropractor was for 
work-related and not service-related disability.  (The claims 
file reflects that the veteran's work history involved hard 
manual labor.)  The veteran's apparent refusal in April 1999 
to offer further information on the worker's compensation 
claims heightens this suspicion.  Even assuming that the 
chiropractor had treated the veteran for subluxation at C1-2, 
this is not the veteran's cervical spine disability of the 
1990s, which (as shown by MRIs and other imaging studies) is 
disc disease and degenerative joint disease at the C3-7 
levels, with normal findings at C2-3.  (For example, see the 
October 1998 MRI report associated with the claims file in 
November 1998.)  

By comparison, of significant evidentiary value are the 
service medical records after the veteran's jump from a first 
story window, after which his only complaint was pain in the 
rhomboid area (not the neck); his service discharge 
examination; and his May 1972 VA examination.  Also of 
evidentiary value are the post-Vietnam service medical 
records, silent in general for any complaint of neck pain.  
The fact that the veteran did not complain of neck pain after 
a jump from a first story window toward the end of his period 
of service tends to corroborate that while he may have 
injured his neck to some degree during a combat blast, as he 
described, the injury was acute and transitory.  These facts, 
in the context of the complete lack of neck complaints or 
clinical findings at the discharge examination, and the lack 
of neck complaints (as opposed to back complaints) at the May 
1972 VA examination, constitute a strong preponderance of the 
evidence, and are clear and convincing evidence, that the 
veteran did not experience further neck pain or neck 
disability from the time he returned from Vietnam until at 
least the time of the May 1972 VA examination.  The Board 
acknowledges the veteran's contentions that he did not know 
the difference between cervical spine disability and lumbar 
spine disability in the early 1970s, and the Board has little 
reason to doubt him on this point.  However, it is beyond 
doubt that there is a clear distinction to the average 
layperson between neck pain and back pain, and the veteran's 
documented complaints in service and after service in the 
early 1970s and at least through 1981 were for back pain, as 
opposed to neck pain.  The first clearly documented evidence 
of the veteran's neck complaints and pathology came to light 
in 1991.  

Another chirproactor describes having treated the veteran for 
low back, neck, and mid-back pain, headaches, and numbness in 
the upper extremities in the 1981 to 1993 time frame.  He 
does not state which symptoms he treated over which years, 
leaving in doubt the date of onset of the neck problems.  
Seeking contemporaneous evidence on this point, the Board 
notes the August 1981 letter claiming service-related back 
disability due to the in-service blast.  Just as was the case 
at his May 1972 VA examination, he offered no complaint or 
claim of neck disability in his September 1981 
correspondence, but instead only of "back" disability.  

The first solid documentation of complaints of neck pain are 
in February 1991 records of VA treatment, at which time 
clinical findings were minimal and the diagnosis was muscle 
strain.  The veteran gave no prior history of chronic 
decades-long neck pain at that time.  This casts enormous 
doubt on the veteran's subsequent contentions of neck pain 
ever since he injured his neck in the 1969 combat-related 
blast.  A November 1991 MRI showed degenerative disc disease 
at C4-5 and C 5-6, and associated upper extremity neuropathy 
was diagnosed.  The extensive VA treatment records dating 
from February 1991 through July 1993 contain no reference to 
an in-service neck injury or chronic neck disability since 
service.  This strongly impugns the credibility of his later 
contentions, from August 1993 forward, that he received 
treatment for, and had complaints of, neck disability from 
his period of service in Vietnam until the present time.

The Board acknowledges the October 1998 conclusion of a 
private psychologist that the veteran had a history of pain 
and physical limitations, in part caused by hard physical 
labor throughout his lifetime and in part caused by an injury 
he suffered in Vietnam.  The report includes a history, given 
by the veteran, of neck injury as a result of being blown off 
a bunker in Vietnam, and of a knee injury that he reported he 
thought was from "my neck difficulties and back problems and 
from working on staircases all of my life."  The 
psychologist's assessment, relating the veteran's physical 
problems to in-service injury, is certainly outside his area 
of expert medical specialty, and it was not based on a 
detailed, longitudinal view of the veteran's medical record.  
Rather, it was based on history furnished by the veteran.  
This history, as related by the veteran, is rendered not 
credible in this proceeding by many aspects of the record, to 
include the post-Vietnam service medical records, the service 
discharge examination, the May 1972 VA examination report, 
and records of VA treatment from 1991 to 1993, all as 
explained and detailed above.  For these reasons, the Board 
assigns no evidentiary weight to the psychologist's apparent 
implicit conclusion that the veteran's current neck problems 
were attributable in part to the Vietnam combat injury.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a physician's 
diagnosis that relies on history related by the claimant is 
no better than facts alleged by the claimant).  On the other 
hand, the Board does take notice of the post-service history 
of hard physical labor throughout the veteran's life.  As 
confirmed by the psychologist, this is an obvious possible 
cause for the veteran's multiple, post-service physical 
disabilities.  

The VA physical therapist's August 1993 diagnosis of chronic 
neck pain for 24 years is also of no evidentiary weight as it 
was based on a brief history provided by the veteran of in-
service combat injury with an alleged 24 years of chronic 
neck pain from the time of injury.  The physical therapist 
did not have knowledge of the veteran's failure to report 
this history during the prior 21/2 years of VA treatment for 
neck disability, of the veteran's post-service history of 
hard manual labor, or of the negative clinical findings and 
lack of complaints with respect to the cervical spine from 
the time of the veteran's return from Vietnam through the 
time of the May 1972 VA medical examination.  Id., 5 Vet. 
App. at 233.

The Board acknowledges the May 2000 VA examiner's opinion 
that the May 1972 VA examination was a "poor" one.  On this 
point, the Board notes that the May 1972 VA examiner ordered 
X-ray studies of the lumbar spine, consistent with the 
veteran's complaints and in-service history.  This casts 
substantial doubt upon, and renders less than credible, the 
veteran's contention that he was merely dismissed by the May 
1972 VA examiner because his Vietnam service medical records 
had been lost.  The Board sees no indication from the May 
1972 VA examination report that it was poor.  The examiner 
ordered X-rays and observed the veteran's ability to perform 
routine test exercises.  The Board sees only corroboration of 
the substantial contemporaneous medical evidence within the 
18 months following the veteran's return from Vietnam, 
without any abnormal clinical finding of neck disability and 
not even one complaint referable to the neck.

This same evidence also demonstrates that the veteran did not 
have arthritis of the neck during service, or to a degree of 
10 percent or more within one year of discharge from service; 
thus, service connection for cervical spine disability may 
not be awarded on a presumptive basis.  See 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a).

To summarize, the Board concedes that the veteran may well 
have injured his neck during his combat service.  However, 
the evidence since that time is well beyond a preponderance 
of the evidence, i.e., it is clear and convincing that his 
current neck disability is not related to service.  The 
veteran claims to have had a chronic neck disability from his 
period of service to the present, but there is substantial 
evidence to show that he did not have chronic neck disability 
in service, or within the first year immediately thereafter, 
or for many years following his separation from service.  He 
did not complain of neck pain after jumping out of a first 
floor window during service after his return from Vietnam.  
His other post-Vietnam service medical records are silent for 
any complaint or clinical finding of neck disability.  His 
service discharge medical examination was negative for 
clinical findings of neck abnormality or disability.  His May 
1972 VA medical examination was silent for any complaint of 
neck disability, and clinical examination of the spine was 
normal.  The veteran's contention that he has had neck pain 
ever since service is simply not credible in the face of the 
aformentioned evidence.  Moreover, the veteran's contention 
that the May 1972 VA medical examiner dismissed him without 
evaluation because his "buddies" had lost his service 
medical records is likewise less than credible.  His claims 
of treatment for neck disability from early 1970s forward 
also lacks credibility.  The first clearly documented 
treatment for neck disability was in 1991, and during 
extensive treatment over the next 21/2 years he provided no 
prior history of treatment or complaint consistent with neck 
disability since service, rendering incredible many of his 
later contentions as to treatment, symptoms, and history.  

Overall, the evidence in the claims file is clear and 
convincing that the veteran's current neck disability is not 
of service origin.  As the evidence so clearly and 
convincingly preponderates against his claim, the benefit of 
the doubt (other than conceding the occurrence of an acute, 
combat-related neck injury) is not for application in this 
case.  38 U.S.C.A. 1154(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a chronic cervical 
spine disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

